DETAILED ACTION
Response to Arguments
Applicant’s arguments regarding 35 U.S.C. 112(b) rejections have been considered and found persuasive in light of the amendments. Said rejections are withdrawn.
The specification describes that the information about a printer includes “a number for identifying a model of the printer”, HWID, and “a number for identifying a type of the printer”, CategoryID, which is “information for identifying a model defined by a vendor manufacturing the printer” (see paragraph [0034]/lines 17-24). The examiner finds this description confusing because it makes reference to “a model” for both HWID and CategoryID. According to the examiner’s understanding of the invention, the examiner will interpret HWID as a unique printer identifier, commonly referred to as a “serial number” and CategoryID as an identifier for a group of printers having the same hardware and software configuration characteristics, commonly referred to as “model number”. As such, the inventive concept appears to be related to sharing a print queue among image forming apparatuses having the same CategoryID.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to this disclosure.
U.S. Pat. 9,201,621 to Minagawa describes a cloud print service in which a user registers an image forming apparatus with the cloud print service to enable the image forming apparatus to be used with the cloud print service. When the image forming 
U.S. Publ. 2015/0160897 to Mori describes a conventional network printing environment. Each time a new printer is connected to the network, a new printer queue is created. Even if the new printer is the same model as an existing printer, the new printer queue is generated if the new printer has a different serial number or different IP address. Therefore, as printers to be connected to the network are increased, the printer queues to be registered to the information processing terminal are also increased. The printer queues of the same model are identified by adding a branch number like “model name (1)” and “model name (2)”.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 5 are directed to a server system and method of controlling said server system in which a print queue is generated which is associated with a plurality of image forming apparatuses which share the same identification information. 
The claims recite generating a print queue associated with an identification information common to a plurality of image forming apparatuses obtained from a first image forming apparatus and transmitting information about a print job managed by the generated print queue to a second image forming apparatus different from the first 
Independent claim 4 recites generating a print queue associated with an identification information common to a first image forming apparatus and a second image forming apparatus, different from the first image forming apparatus, and associating first identification information specific to the first image forming apparatus and second identification information specific to the second image forming apparatus to said print queue.
The features identified, in combination with other claim limitations, are neither suggested nor discussed by the previous art of record. 
Claims 2-3 and 6-7 are allowed as dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F PAYER whose telephone number is (571)270-7302.  The examiner can normally be reached on 7:00 - 4:00 Mon & Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL F PAYER/Primary Examiner, Art Unit 2674